Name: 86/540/EEC: Commission Decision of 4 November 1986 concerning the implementation by Spain of certain measures to adjust capacity in the fisheries sector pursuant to Council Directive 83/515/EEC (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  production;  Europe;  fisheries
 Date Published: 1986-11-14

 Avis juridique important|31986D054086/540/EEC: Commission Decision of 4 November 1986 concerning the implementation by Spain of certain measures to adjust capacity in the fisheries sector pursuant to Council Directive 83/515/EEC (Only the Spanish text is authentic) Official Journal L 319 , 14/11/1986 P. 0075 - 0075*****COMMISSION DECISION of 4 November 1986 concerning the implementation by Spain of certain measures to adjust capacity in the fisheries sector pursuant to Council Directive 83/515/EEC (Only the Spanish text is authentic) (86/540/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 83/515/EEC of 4 October 1983 concerning certain measures to adjust capacity in the fisheries sector (1), and in particular Article 7 (1) thereof, Whereas the Spanish Government has adopted an aid scheme in connection with measures involving the temporary or permanent reduction of production capacity in the fisheries sector; whereas, on 13 May and 18 August 1986, it communicated particulars of the aid scheme in accordance with Article 6 of Directive 83/515/EEC; Whereas, in accordance with Article 7 of the said Directive, the Commission has considered whether, having regard to their compatibility with the Directive and to the other structural measures existing or planned in the fisheries sector, the measures contemplated fulfil the conditions for a financial contribution from the Community; Whereas this Decision is in accordance with the opinion of the Standing Committee on Fisheries Structures, HAS ADOPTED THIS DECISION: Article 1 The measures adopted by Spain in order to implement an aid scheme in connection with the measures involving the temporary or permanent reduction of production capacity in the fisheries sector fulfil the conditions for a financial contribution from the Community. Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 4 November 1986. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 290, 22. 10. 1983, p. 15.